DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/19/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.


Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: circuitry … configured to in claim 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2021/0235056 A1) in view of He et al. (US 2021/0152808 A1).

Regarding claim 1, Takahashi discloses a method of conveying decoding information for a point cloud (PC) bitstream (BS) of coded point cloud sequences using a signaling method (see 11 in figs. 17; see 12 in fig. 18) comprising: generating mapping information associated with any of metadata tracks of the PC BS (see “GOF auxiliary info & occupancy maps” in fig. 2) and video scheme tracks of the PC BS (see “GOF geometry video stream” and “GOF texture video stream” in fig. 2), the mapping information indicating a mapping of: (1) component streams (CSs) for any of auxiliary information and metadata (see “GOF auxiliary info & occupancy maps” in fig. 2), into any number of metadata tracks of the PC BS (see auxiliary and occupancy map#1-map#M in fig. 3), and (b) CSs for any of an occupancy map, geometry, and an attribute track, into any number of video scheme tracks of the PC BS (see multiple “GOF” streams in fig. 2; e.g. see geometry track and texture track in fig. 49); generating decoding information according to the generated mapping information (see fig. 3), the decoding information including: (a) information associated with the PC BS (see fig. 3; see fig. 7); (b) information identifying any number of attribute track CSs and geometry CSs (see fig. 4), each CS associated with any number of layers (see number_of_layer in fig. 7), each layer associated with a depth plane of the PC BS (see fig. 15; see “depth to the surface” in ¶ [0081]): and (c) information indicating the number of layers, and the identity of each layer, included in each of the attribute track CSs and geometry CSs (see figs. 15-16).
Although Takahashi discloses generating a PC information conveying the decoding information for the PC BS (see 23 in fig. 17; see S14 in fig. 19), it is noted that Takahashi does not provide the particular wherein the information is a PC container.
However, He discloses that it is well-known in ISO base media file format wherein file information is a PC container (e.g. see ¶ [0026]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate He teachings of ISOBMFF standard into Takahashi media format for the benefit of processing compatibility with industry standard video format.

Regarding claims 2 and 12, Takahashi further discloses wherein the PC container includes the PC BS and the decoding information (see S14 in fig. 19), wherein the information associated with the PC BS is included in a sample entry of a main metadata track included in the PC container (see “MAIN track geometry” in fig. 44), and wherein the metadata tracks are timed metadata tracks (e.g. see ¶ [0138]), and the video scheme tracks are restricted video scheme tracks (e.g. see ¶ [0202]).

Regarding claims 3 and 13, Takahashi further discloses wherein the PC container includes information indicating any of: (1) multiple layers available for any of the geometry streams or the attribute streams, and (2) any number of component layers included in a CS (see geometry layers 0-1 in fig. 3).

Regarding claims 4 and 14, Takahashi further discloses wherein the PC container is a PCCComponentLayerlnfoBox including information identifying any of the multiple layers (see fig. 35).

Regarding claim 5, Takahashi further discloses wherein the PC container includes a sample group description associated with any number of component layer samples (see fig. 5).

Regarding claim 6, Takahashi further discloses wherein information associated with all tracks included in one coded PC sequence are signaled in a single location of the PC BS (see “stream header” in fig. 2).

Regarding claim 7, Takahashi further discloses wherein the attribute stream is associated with an attribute type (e.g. see “Texture” in fig. 2).

Regarding claims 8 and 18, the references further discloses wherein parameter sets associated with the PC BS are included in a certain track identified by a certain media handler type 4CC (e.g. see He ¶ [0003]), and wherein the certain track is included in the PC container (e.g. see He ¶ [0003]).

Regarding claims 9 and 19, the references further discloses comprising generating any number of timed-metadata tracks (e.g. see He ¶ [0121]).

Regarding claims 10 and 20, Takahashi further discloses wherein the timed-metadata tracks are associated with any of: an occupancy map, supporting auxiliary information, or group of frames (GOF) metadata (see “GOF” in fig. 2; e.g. see ¶ [0083]), and wherein samples associated with the timed-metadata tracks are included in a MediaDataBox (see fig. 13; see fig. 45; see “GOF” in fig. 2).

Regarding claim 11, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 15, the claim(s) recite an apparatus with analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 16, the claim(s) recite analogous limitations to claims 2-3, and is/are therefore rejected on the same premise.

Regarding claim 17, the claim(s) recite analogous limitations to claims 5-7, and is/are therefore rejected on the same premise.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Sinharoy et al. (US 11,138,762), discloses point cloud encoding.
2.	Mammou et al. (US 11,132,818), discloses point cloud compression with curve.
3.	Dawar et al. (US 11,095,908), discloses point cloud compression using interpolation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485